DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       Cross-Reference to Related Applications
2.   This application is a CON of 15/802,273 11/02/2017 PAT 10886437 which claims benefit of 62/417,262 11/03/2016 and claims benefit of 62/417,237 11/03/2016. 
                                                          Oath/Declaration
3.   The oath/declaration filed on 12/21/2020 is acceptable.
                                            Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/21/2020, 03/02/2021, 03/13/2021, 12/08/2021 and 06/28/2022.
                                                        Claim Objections
5.   Claim 19 is objected to because of the following reason:
      In claim 19, line 2, a term of “each of the devices” should replace by – each of the wavelength converting devices --.
                                               Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.    Claim 17 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
      Claim 17 recites the limitation "the outer layer" in line 1. There is insufficient antecedent basis for this limitation in the claim.
                                                    Double Patenting
      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
        A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.    Claims 1, and 3-4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-6 of U.S. Patent No. 10886437.
        Claim 1 and 3-4 of the instant application sets forth the same inventive as claims 1, and 5-6 of U.S. Patent No. 10886437.
       Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations in the present invention and the claimed limitation in the U.S. U.S. Patent No. 10886437 provide the same/similar function, performance, meaning and purpose.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claims 1, 7, 10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over MARUYAMA et al., hereafter “MARUYAMA” (U.S. Publication No. 2008/0122343 A1) in view of MIMA et al., hereafter “MIMA” (U.S. Publication No. 2017/0023188 A1).
      Regarding claim 1, MARUYAMA iscloses a wavelength converting device, comprising: 
          a component (LED 5 or substrate 2); 
         a film (10) disposed on the component (LED 5 or substrate 2) and comprising luminescent particles (20, para [0061]), the luminescent particles (20) arranged in multiple layers (10a/10b/10c) and configured to absorb light of a first wavelength (para [0064/0085]) and in response emit light of a second wavelength (convert to Red light, para [0064]), the film comprising a coating (phosphors 10a/10b/10c) disposed on the luminescent particles (20) to bond (by adhesive 21, para [0071]) the luminescent particles (20) to each other and the component (LED 5 or substrate 2) (e.g. Fig. 3)
      MARUYAMA discloses the features of the claimed invention as discussed above, but does not disclose the coating is an inorganic material.
     MIMA, however, discloses the coating (refers as a first matrix 2) is disposed on the luminescent particles (1) is made of zinc oxide (inorganic, Fig. 1 and para [0050]).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the coating material teaching of MIMA with MARUYAMA because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the dispersibility of the particles. MPEP 2144.06.  
        Regarding claim 7, MARUYAMA and MIMA (citations to MARUYAMA unless otherwise noted) discloses wherein the component (LED 5) is a light emitting device configured to emit the light of the first wavelength (e.g. Fig. 3 and para [0064]).
        Regarding claim 10, MARUYAMA and MIMA (citations to MARUYAMA unless otherwise noted) discloses wherein the inorganic coating (first matrix 2) is at least one of an oxide, a nitride, carbide, arsenide, phosphide, fluoride, sulfide, selenide, telluride, a single element, metal, and tellurite glass (e.g. Fig. 1 and para [0050] in MIMA).
         Regarding claim 12, MARUYAMA and MIMA (citations to MARUYAMA unless otherwise noted) discloses wherein the inorganic coating (10) is disposed to surround individual ones of the luminescent particles (20) in a single layer having thickness from 10 microns (para [0063]) while the applicant claimed from 3 to 10 microns.
        However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the thickness of the inorganic coating is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
9.    Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over MARUYAMA and MIMA in view of MASUDA et al., hereafter “MASUDA” (U.S. Publication No. 2009/0014741 A1).
      Regarding claim 2, MARUYAMA and MIMA discloses the features of the claimed invention as discussed above, but does not disclose wherein the luminescent particles comprise nitride phosphor particles.
     MASUDA, however, discloses the luminescent particles (22) comprise nitride phosphor particles (Fig. 1 and para [0019] and [0052])
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the luminescent particle material teaching of MASUDA with MARUYAMA and MIMA because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the dispersibility of the particles. MPEP 2144.06.  
10.    Claims 3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over MARUYAMA and MIMA in view SHIBATA (U.S. Publication No. 2015/0262978 A1).
      Regarding claim 3, MARUYAMA and MIMA discloses the features of the claimed invention as discussed above, but does not disclose. wherein the luminescent particles comprise garnet or sulfide phosphor particles.
     SHIBATA, however, discloses wherein the luminescent particles comprise garnet or sulfide phosphor particles (Fig. 16 and [0008]).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the luminescent particle material teaching of SHIBATA with MARUYAMA and MIMA because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the dispersibility of the particles. MPEP 2144.06.  
      Regarding claim 6, MARUYAMA and MIMA discloses the features of the claimed invention as discussed above, but does not disclose wherein the component is a transparent substrate.
     SHIBATA, however, discloses wherein the component is a transparent substrate (Fig. 16 and [0051]).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the component material teaching of SHIBATA with MARUYAMA and MIMA because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the emission light of the light-emitting device. MPEP 2144.06.  
11.    Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over MARUYAMA and MIMA in view JANG et al., hereafter “JANG” (U.S. Publication No. 2012/0313082 A1).
      Regarding claim 4, MARUYAMA and MIMA discloses the features of the claimed invention as discussed above, but does not disclose wherein the luminescent particles comprise quantum dots.
      JANG, however, discloses wherein the luminescent particles (110) comprise quantum dots (Fig. 1 and [0005] and [0064]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of MARUYAMA and MIMA to provide wherein the luminescent particles comprise quantum dots as taught by JANG for a purpose of improving the characteristics of the wavelength converting device.
12.    Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over MARUYAMA and MIMA in view ANC M (WO 2015138495 A1).
      Regarding claim 11, MARUYAMA and MIMA discloses the features of the claimed invention as discussed above, but does not disclose wherein the inorganic coating is aluminum oxide.
     ANC M, however, discloses wherein the inorganic coating is aluminum oxide (Abstract).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the inorganic coating material teaching of ANC M with MARUYAMA and MIMA because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the dispersibility of the particles. MPEP 2144.06.  
13.    Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over MARUYAMA et al., hereafter “MARUYAMA” (U.S. Publication No. 2008/0122343 A1) in view of ANC M (2015138495 A1).
      Regarding claim 18, MARUYAMA discloses a light emitting device, comprising: 
              a light emitting diode (5) configured to emit light of a first wavelength; 
             a film (10) disposed on the light emitting diode (5) and comprising luminescent quantum dots (20, see para [0005] and [0064] in JANG et al. (U.S. Publication No. 2012/0313082 A1), the luminescent quantum dots (20) arranged in multiple layers (10a/10b/10c) and configured to absorb light of the first wavelength (para [0064]) and in response emit light of a second wavelength (para [0064]), the film (10) comprising an phosphor coating disposed on the luminescent quantum dots (20) to bond (by adhesive 21, para [0071]) the luminescent quantum dots (20) to each other and the light emitting diode (5) (e.g. Fig. 3).
      MARUYAMA discloses the features of the claimed invention as discussed above, but does not disclose the film comprising an aluminum oxide coating.
     ANC M, however, discloses the film comprising an aluminum oxide coating
(Abstract).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the coating material teaching of ANC M with MARUYAMA because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to prevent agglomeration of the plurality of quantum dots. MPEP 2144.06.  
14.    Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Beeson et al., hereafter “Beeson” (U.S. Publication No. 2012/0086028 A1) in view of MARUYAMA et al., hereafter “MARUYAMA” (U.S. Publication No. 2008/0122343 A1) and further in view of MIMA et al., hereafter “MIMA” (U.S. Publication No. 2017/0023188 A1).
      Regarding claim 19, Beeson discloses array of wavelength converting devices, comprising: 
          wavelength converting devices (50) arranged in a matrix (e.g. Figs. 12 G-12 H) and para [0061]).
        Beeson discloses the features of the claimed invention as discussed above, but does not disclose each of the wavelength converting devices comprising: a component; a film disposed on the component and comprising luminescent particles, the luminescent particles arranged in multiple layers and configured to absorb light of a first wavelength and in response emit light of a second wavelength, the film comprising an inorganic coating disposed on the luminescent particles to bond the luminescent particles to each other and the component.
       MARUYAMA, however, discloses each of the wavelength converting device (refers as a LED, see para [0112] in Suehiro et al. (U.S. Publication No. 2006/0012299 A1), comprising: 
          a component (LED 5 or substrate 2); 
         a film (10) disposed on the component (LED 5 or substrate 2) and comprising luminescent particles (20, para [0061]), the luminescent particles (20) arranged in multiple layers (10a/10b/10c) and configured to absorb light of a first wavelength (para [0064/0085]) and in response emit light of a second wavelength (convert to Red light, para [0064]), the film comprising a coating (phosphors 10a/10b/10c) disposed on the luminescent particles (20) to bond (by adhesive 21, para [0071]) the luminescent particles (20) to each other and the component (LED 5 or substrate 2) (e.g. Fig. 3).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Beeson to provide each of the devices comprising: a component; a film disposed on the component and comprising luminescent particles, the luminescent particles arranged in multiple layers and configured to absorb light of a first wavelength and in response emit light of a second wavelength, the film comprising a coating disposed on the luminescent particles to bond the luminescent particles to each other and the component as taught by MARUYAMA for a purpose of improving the performance of the wavelength converting device.
      Beeson and MARUYAMA disclose the features of the claimed invention as discussed above, but does not disclose the coating is an inorganic material.
     MIMA, however, discloses the coating (refers as a first matrix 2) is disposed on the luminescent particles (1) is made of zinc oxide (inorganic, Fig. 1 and para [0050]).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the coating material teaching of MIMA with Beeson and MARUYAMA because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the dispersibility of the particles. MPEP 2144.06.  
                                                      Allowable Subject Matter
15.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 8-9 and 13-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the component is a reflective or absorptive substrate comprising a gap that is covered by at least some of the luminescent particles as cited in claim 8 and wherein the component is a reflective or absorptive substrate comprising a recess within which the luminescent particles are disposed as cited in claim 9 and wherein the inorganic coating is disposed to surround individual ones of the luminescent particles with multiple layers of different materials as cited in claim 13 and wherein the film is porous, and the inorganic coating has a first index of refraction nearly matching a second index of refraction of the luminescent particles as cited in claim 14 and wherein the inorganic coating has a first index of refraction nearly matching a second index of refraction of the first particles and lower than a third index of refraction of the second particles as cited in claim 15 and 
wherein the luminescent particles are non-oxide, and the inorganic coating comprises multiple layers surrounding each of the luminescent particles including an outer layer and an intermediate oxide layer between each of the luminescent particles and the outer layer, the intermediate oxide layer having a thickness from 50 to 300 nm and the outer layer having a thickness from 5 to 200 nm as cited in claim 16 and 
wherein the outer layer comprises a multilayer with layers having different chemical compositions, and the thickness of intermediate oxide layer is larger than the thickness of the outer layer as cited in claim 17 and wherein each wavelength converting device is a microLED pixel as cited in claim 20.
                                                               Conclusion
16.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892